Exhibit 99.1 CC MEDIA HOLDINGS, INC. REPORTS RESULTS FOR 2 ● Revenues up 1% totaling $1.6 billion, with slight growth at Media+Entertainment and 2% increase at Outdoor ● OIBDAN1 reached $487million, including a 5% increase at International Outdoor, a slight decrease at Media+Entertainment and an 8% decline at Americas Outdoor San Antonio, July 23, 2014 – CCMedia Holdings, Inc. (OTCBB: CCMO) today reported financial results for the second quarter ended June 30, 2014. “Our growing digital and events businesses continued their strong momentum during the quarter, further demonstrating the unique value that Clear Channel delivers to advertisers through our diverse set of media assets,” Chairman and Chief Executive Officer Bob Pittman said. “At iHeartRadio, we introduced an even more personalized listener experience with the release of iHeartRadio 5.0 and grew our registered users by 50% year over year surpassing the milestone of 50 million registered users in record time. The first-ever iHeartRadio Music Awards, broadcast live on NBC, was a huge success attracting more than 65 million votes through Twitter and Facebook, with #iHeartAwards trending #1 on Twitter throughout the night and number one for Nielsen’s Twitter TV ratings for the entire week. In addition, we showcased the vision and innovation of our entire company to some of the world’s largest brands and agencies at the Cannes Lions International Festival of Creativity last month, while several of our clients including British Airways earned prestigious awards.” “We continued to reinforce our foundation for growth this quarter and make progress in advancing our strategy to become one of the leading technology-fueled multi-platform media and entertainment companies in America.In another significant step, we have named Brian Lakamp our President of Technology and Digital Ventures,” said Rich Bressler, President and Chief Financial Officer.“We grew overall revenues despite some market challenges, and I am especially pleased with our efforts in International Outdoor and Media+Entertainment.Also, the changes we’ve made in Americas Outdoor position us well for the second half of the year.Underscoring our continuing financial flexibility, the quarter’s $850-million offering of senior notes was well received by the markets.In addition to our debt refinancing activities, which have created the right runway for us to keep focusing on growing our Media+Entertainment and Outdoor businesses, we’ve continued to make good on our commitment to control costs through operational efficiencies.” Second Quarter 2014 Results Consolidated revenues increased $12.1 million in the second quarter of 2014 compared to the same period of 2013.Excluding the effects of movements in foreign exchange rates, revenues increased $1.6 million or less than 1%. ● Media+Entertainment revenues increased slightly. Increases at our traffic and weather business, as well as higher political and digital advertising were partially offset by lower revenue in our core national and local terrestrial radio business. ● Americas outdoor revenues decreased $16million, or 5%, (or $15 million excluding foreign exchange impacts) driven mainly by lower national account revenues, the nonrenewal of certain airport contracts and lower revenues in our Los Angeles market as a result of our digital boards that became inactive in April 2013. ● International outdoor revenues increased $30million, or 7%, (or $19 million excluding foreign exchange impacts) primarily drive by revenue growth in western Europe including Italy, due to a new airport contract in Rome, as well as other countries such as Sweden, France and the UK.Revenue in emerging markets also increased, including in Brazil where revenue growth was driven by digital advertising and the FIFA World Cup, and in China as a result of new contracts. The Company’s OIBDAN1 was down 4%, or $18million, to $487million for the three months ended June30, 2014, versus $505million for the same period of 2013.Included in the 2014second quarter OIBDAN of $487 million were $13 million and $7 million of operating and corporate expenses, respectively, associated with the Company’s strategic revenue and efficiency initiatives to attract additional advertising dollars to its businesses and improve operating efficiencies.OIBDAN for the three months ended June 30, 2013 included $8 million and $6 million of such expenses, respectively. The consolidated net loss attributable to the Company was $187million in the second quarter of 2014 compared to a consolidated net income attributable to the Company of $7million in the same period of 2013. The decrease was primarily due to a $131 million gain on marketable securities related to the sale of an investment in Sirius XM Radio, Inc. in the second quarter of 2013. Key Highlights The Company’s recent key highlights include: Media+Entertainment ● Surpassed 50 million registered users faster than any other streaming music platform and faster than Twitter and Facebook, iHeartRadio grew registered users by 50% year over year.With an even more personalized listening experience through iHeartRadio 5.0, iHeart Radio is a leading brand among digital streaming services and is available over the Internet and iHeartRadio app on 35 devices – including mobile, tablets, automotive partners, smart TVs, gaming devices and more.Total listening hours (“TLH”) were up 3% over the second quarter of 2013, with TLH reaching an all-time high in May.Mobile represented 58% of this quarter’s total listening hours. ● Launched the inaugural iHeartRadio Music Awards on May 1st, broadcast live on NBC, which attracted more than 65 million votes through Twitter and Facebook. The awards were the dominant social media topic throughout the week, with #iHeartAwards trending #1 on Twitter throughout the night and number one for Nielsen’s Twitter TV ratings for the entire week.With the telecast finishing #2 for the night among adults 18-49 among the Big 4 networks, NBC announced it will pick up the iHeartRadio Music Awards for 2015. ● Hosted the third annual iHeartRadio Ultimate Pool Party that was streamed live on Yahoo! and Clear Channel radio stations, as well as airing exclusively on The CW Network.Over 8.2 million people watched and listened to the premiere of the event generated nearly 1.3 billion social impressions over the three-day weekend. ● Partnered with Honda to create “Honda Stage,” a massive brand awareness initiative to reach the youth market that will feature a major series of live and intimate performances from today’s best artists at the iHeartRadio Theater in Los Angeles. ● Launched the groundbreaking iHeartRadio Hispanic Network which lets us provide our partners with unparalleled access to the Hispanic community, as well as offer this key demographic exclusive access to some of Mexico’s top-rated radio stations through our partnership with the leading radio broadcasting company in Mexico, Grupo Radio Centro. ● iHeartRadio Network added to Clear Channel’s Network Group under the leadership of Darren Davis, to take full advantage of Clear Channel’s power, reach and scale to deliver more compelling content opportunities to its partners, affiliates, advertisers and consumers, as well as providing a unique platform to its content partners and talent. ● Partnered with AdsWizz, an advertising technology provider for the digital radio and audio industries, to deliver targeted ads to listeners based on their preferences and location.These targeted ads can be delivered to specific digital users during a live radio stream for our Clear Channel radio stations on iHeartRadio. ● Extended iHeartRadio’s automotive reach in the connected dashboard by offering its streaming and live radio service through Subaru’s new STARLINK infotainment systems. ● Launched AuDiO (Audience Delivery Optimizer), a first-of-its-kind, proprietary radio optimization tool that enables local and national political campaigns to target precisely key voter segments via radio. Outdoor ● Installed nearly 400 new digital displays in international markets for an end of quarter total of more than 4,100 displays and 27 new digital billboards in the U.S. for an end of quarter total of 1,107 across 39 markets. ● Partnered with Monster Media, an interactive technology pioneer and designer of award-winning digital out-of-home advertising solutions, to launch a nationwide network of interactive charging stations in major U.S. airports that will service smartphones, tablet computers and laptops. Starting with Hartsfield-Jackson Atlanta International Airport, Chicago O’Hare International Airport and Dallas/Fort Worth International Airport, the interactive charging station network will help advertisers to reach the busy traveler demographic in a new and exciting way with touch-enabled LCD screens embedded in the stations. ● Expanded Outdoor Connect to 29 markets in North America, building on the successful global launch of Connect in the first quarter. Connect enables national and regional advertisers to reach mobile consumers at scale by turning pedestrian accessible inventory into interactive environments where a consumer can use a smartphone to engage in various brand experiences from couponing to social media interaction and games. ● Won a 10-year contract to provide a comprehensive advertising program for Billy Bishop Toronto City Airport’s passenger terminal.With Toronto Pearson, Vancouver International and Canadian Regional Airports already in its portfolio, Clear Channel is in the unique position to help brands reach nearly two-thirds of passengers travelling annually through Canadian airports. ● Announced a groundbreaking, multi-year deal with BlueFocus Communications Group to promote prominent Chinese brands to American consumers via digital out-of-home media in Times Square and in major U.S. airports, starting with San Francisco International Airport. ● Showcased the powerful combination of Out-Of-Home and Mobile advertising at Cannes Lions International Festival of Creativity, using the world’s largest rooftop digital screen and interactive digital totems.British Airways’ digital out of home campaign “The Magic of Flying” – on which Clear Channel UK was a key collaborator – earned nine awards, including the Direct Lions Grand Prix and a Gold Lions in the Outdoor category.Another winning campaign – to which International contributed – was Apotek Hjartat’s “Blowing in the Wind,” which used motion sensor technology to detect incoming metro trains in the Stockholm subway and trigger an on-screen creative showing a model’s rippling hair. Clear Channel Outdoor also displayed the 2014 Outdoor Lions winners and a giant mobile interactive soccer game. ● Simulcasted the 2014 Tony Awards® in Times Square in partnership with the Times Square Alliance and the City of New York for the sixth straight year, with Clear Channel Spectacolor as an official media partner of the awards. ● Appointed Andrew Morley, former Head of Motorola at Google in the UK and Ireland, as new CEO of Clear Channel’s UK business. He replaces Matthew Dearden, who has been promoted to President of Clear Channel Europe. Revenues, Operating Expenses and OIBDAN by Segment (In thousands) Three Months EndedJune 30, % Change Six Months EndedJune 30, % Change Revenue1 CCME $ $ 0
